Citation Nr: 0612604	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  03-33 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for malnutrition as a 
result of prisoner of war (POW) experiences, for purposes of 
accrued benefits.

2.  Entitlement to service connection for beriberi as a 
result of POW experiences, for purposes of accrued benefits.

3.  Entitlement to service connection for rheumatism as a 
result of POW experiences, for purposes of accrued benefits.

4.  Entitlement to service connection for dizziness as a 
result of POW experiences, for purposes of accrued benefits.

5.  Entitlement to service connection for body numbness as a 
result of POW experiences, for purposes of accrued benefits.

6.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served a period of military service in the 
Recognized Guerilla Service from September 1944 to November 
1945. 

This claim is on appeal from the Manila, Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The appellant is the veteran's surviving spouse.


FINDINGS OF FACT

1.  The veteran filed initial claims for entitlement to 
service connection for malnutrition, beriberi, rheumatism, 
dizziness, and body numbness, among other things, which were 
denied by rating decision dated in August 2002.

2.  The veteran disagreed and a statement of the case was 
issued in March 2003.

3.  In May 2003, the veteran died at the age of 82.  The 
death certificate shows that his immediate cause of his death 
was cardiopulmonary arrest; rule/out prostate cancer was 
listed as an antecedent cause.  "Old age" was reported as 
an other significant condition contributing to death.

4.  The appellant is the veteran's surviving spouse.

5.  At the time of the veteran's death, the August 2002 
rating decision was not yet final; therefore, the veteran had 
pending claims for service connection.

6.  In June 2003, the appellant elected to pursue the 
veteran's pending claims as claims for accrued benefits.

7.  The veteran was not a POW during his period of recognized 
service.  

8.  Service medical records are negative for malnutrition, 
beriberi, or rheumatism.

9.  Arthritis was not shown for many years after military 
service.

10.  The medical evidence does not show that malnutrition, 
beriberi, rheumatism, or arthritis are associated with 
military service or any incident therein.

11.  Dizziness and body numbness, without manifestations of 
underlying disabilities, are not disabilities for which 
compensation is payable.

12.  At the time of the veteran's death, service connection 
had not been established for any service-connected 
disabilities. 

13.  The disorders that resulted in the veteran's death, 
cardiopulmonary arrest, rule/out prostate cancer, and old age 
had their onset long after service and were unrelated to the 
veteran's military service or any incident thereof.


CONCLUSIONS OF LAW

1.  The claim for service connection for malnutrition as a 
result of POW experiences, for purposes of accrued benefits, 
is denied.  38 U.S.C.A. §§ 1110, 1113, 1131, 1155, 5103A, 
5013(a), 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.40, 3.41, 
3.1000 (2005).

2.  The claim for service connection for beriberi as a result 
of POW experiences, for purposes of accrued benefits, is 
denied.  38 U.S.C.A. §§ 1110, 1113, 1131, 1155, 5103A, 
5013(a), 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.40, 3.41, 
3.1000 (2005).

3.  The claim for service connection for rheumatism as a 
result of POW experiences, for purposes of accrued benefits, 
is denied.  38 U.S.C.A. §§ 1110, 1113, 1131, 1155, 5103A, 
5013(a), 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.40, 3.41, 
3.1000 (2005).

4.  The claim for service connection for dizziness as a 
result of POW experiences, for purposes of accrued benefits, 
is denied.  38 U.S.C.A. §§ 1110, 1113, 1131, 1155, 5103A, 
5013(a), 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.40, 3.41, 
3.1000 (2005).

5.  The claim for service connection for body numbness as a 
result of POW experiences, for purposes of accrued benefits, 
is denied.  38 U.S.C.A. §§ 1110, 1113, 1131, 1155, 5103A, 
5013(a), 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.40, 3.41, 
3.1000 (2005).

6.  Neither cardiopulmonary disease nor rule/out prostate 
cancer were incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1113, 1131, 1310, 5103A, 5103(a) (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for the purpose of receiving various VA 
benefits, including pension, compensation, dependency and 
indemnity compensation, and burial benefits. 38 C.F.R. §§ 
3.40, 3.41 (2005).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
without verification from the service department. 

VA may accept such a submission if the evidence consists of a 
document issued by the service department, the document 
contains the needed information, and VA finds that the 
document is genuine and that the information on the document 
is accurate.  The service department's findings are binding 
and conclusive upon VA.  See Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992); Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).

In this case, the service department determined that the 
veteran served a period of military service in the Recognized 
Guerilla Service from September 1944 to November 1945. 

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  

However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2005).  Further, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2005).  

In addition to the relevant law and regulations cited above, 
service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service-Connection Claims Based on Accrued Benefits

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death and due and unpaid for a period not to 
exceed two years.  38 U.S.C.A. § 5121(a) (West 2002); 38 
C.F.R. 3.1000(a) (as amended) (2005).

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  

The Federal Circuit noted that "a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own 
application." Id. at 1300.

But unlike a claim for service connection for the cause of 
the veteran's death (discussed below), the adjudication of 
the claims for accrued benefits must be made based upon the 
evidence on file at the time of his death, including any VA 
medical records that must be deemed to have been 
constructively on file at that time.  See 38 U.S.C.A. 
§ 5121(a) (West 2002) and 38 C.F.R. § 3.1000(a) (2005); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA records 
are deemed to be constructively in the possession of VA 
adjudicators and must be obtained).

After a review of the evidence, the Board finds that the 
veteran had pending claims of entitlement to service 
connection at the time of his death.  Specifically, he filed 
initial claims for entitlement to service connection for 
malnutrition, beriberi, rheumatism, dizziness, and body 
numbness, among other things, which were denied by rating 
decision dated in August 2002.  

The veteran disagreed and a statement of the case was issued 
in March 2003.  He died in May 2003; however, because the 
August 2002 decision was not yet final at the time of death, 
it was still "pending" for purposes of the regulations.

Moreover, although the veteran's claim terminated with his 
death, the regulations set forth a procedure for a qualified 
survivor to carry on, to a limited extent, a deceased 
veteran's claim for VA benefits by submitting a timely claim 
for accrued benefits.  38 U.S.C.A. § 5121 (West 2002); see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

Thus, while the claim for accrued benefits is separate from 
the claim for service connection filed by the veteran prior 
to his death, the accrued benefits claim is derivative of the 
veteran's claim and the appellant takes the veteran's claim 
as it stood on the date of his death.  See Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 
146 F.3d 1296 (Fed. Cir. 1998).  

In the instant case, the veteran died in May 2003, and the 
claim for accrued benefits was received in June 2003.  The 
appellant seeks service connection for the purpose of 
receiving accrued benefits.  Also, significantly, the 
evidence is essentially frozen at the time of the veteran's 
death, with the exception of the evidence in constructive 
possession of VA at the time of death.

With those considerations in mind, the Board finds that the 
evidence does not support the appellant's claims for service 
connection based on accrued benefits.

First, the veteran's initial claims for service connection, 
as well as the appellant's current claims, are based on the 
assertion that the veteran was allegedly a POW from September 
1942 to March 1943.  

The regulations provide for a lifetime presumption of service 
connection for a veteran who was a former POW and who was 
detained or interned for not less than thirty days, when 
certain diseases, such as beriberi (including beriberi heart 
disease), chronic dysentery, and malnutrition (including 
optic atrophy associated with malnutrition), become manifest 
to a degree of 10 percent or more at any time after service.  

Under the regulations, these disorders shall be considered to 
have been incurred in or aggravated by such service, 
notwithstanding that there was no record of such disease 
during that period of service.  38 C.F.R. § 3.309(c).  
Beriberi heart disease includes ischemic heart disease in 
former POWs who had experienced localized edema during 
captivity.  38 C.F.R. § 3.309(c).  Similarly, cardiovascular 
disease may be presumed to be service connected if 
demonstrated to a compensable degree within 1 year following 
separation from service.  38 C.F.R. §§ 3.307, 3.309.

Significantly, regardless of whether the veteran was a POW 
during that time, he lacks recognized military service for 
the period in question.  As such, it follows that the 
appellant's claims for accrued benefits based on the 
veteran's POW status must necessarily fail.  That is to say, 
because the veteran did not have qualifying veteran status 
prior to September 1944, any events occurring prior to that 
time, including his alleged internment, cannot be said to be 
related to military service.  

The Board has also considered whether the evidence supports 
the appellant's claims for accrued benefits on a direct 
service-connected basis.  However, after a review of the 
claims file, the Board finds that the evidence does not 
support the appellant's claims.

In particular, the Board must point out that service medical 
records do not show that the veteran was treated for 
malnutrition, beriberi, rheumatism, dizziness, or body 
numbness.  In an Affidavit for Philippine Army Personnel 
dated in November 1945, the veteran related that he had 
experienced no wounds or illnesses during his period of 
military service.  A November 1945 physical examination 
showed a normal clinical evaluation of every system, 
including lungs, musculoskeletal, and cardiovascular systems.  
This evidence shows that the veteran had no chronic 
disabilities at the time of military discharge.

Post-service medical evidence reflects treatment for a myriad 
of medical conditions but does not show that the veteran was 
treated for malnutrition, beriberi (including beriberi heart 
disease), or rheumatism (defined in Stedman's Medical 
Dictionary, 26th ed. as an obsolete term for rheumatic 
fever), or that he had ever been treated for those disorders.  

If by rheumatism, the appellant meant pains in the 
musculoskeletal system (an alternative definition reported in 
Stedman's Medical Dictionary), the record shows that the 
veteran was diagnosed with degenerative osteoarthritis in 
1994, nearly 50 years after discharge.  

Even assuming that the appellant's claim for rheumatism is 
construed as a claim for arthritis, the Board places 
significant probative value on the nearly 50-year gap between 
discharge from military service and the first reported 
diagnosis of arthritis and finds that the post-service 
symptomatology is too remote in time to support a finding of 
in-service onset, particularly given the lack of continuity 
of symptomatology during the multi-year gap between military 
service in 1944-1945 and the first mention of arthritis in 
1994.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).  

Next, there is no medical evidence which related the 
appellant's claims of malnutrition, beriberi, or rheumatism 
to military service.  For the reasons and bases set out 
above, the Board finds that the evidence does not support the 
claims for purposes of accrued benefits.  

The Board has separately considered service connection for 
dizziness and body numbness and finds that the evidence does 
not show current diagnoses with respect to these conditions.  
A review of the medical evidence of record does not show 
confirmed diagnoses with respect to disorders associated with 
dizziness or body numbness.  

Moreover, the Board would be remiss if it did not point out 
that complaints of dizziness and body numbness are symptoms 
which are not compensable for VA purposes.  Service 
connection is granted only for disability, not on the basis 
of symptomatology which may suggest the presence of an 
underlying disability.  Therefore, these claims are denied as 
not ratable for VA compensation purposes.

The Board has carefully considered the veteran's statements 
prior to his death, and the appellant's subsequent 
statements, that the veteran experienced dizziness and body 
numbness related to military service.  Although the 
statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  

Their assertions are of little probative value in light of 
the other objective evidence of record showing no current 
diagnosis related to the above claims.  They lack the medical 
expertise to offer an opinion as to the existence of chronic 
disabilities, as well as to medical causation of any current 
disability.  Id.  For this reason, the claims are denied.

Service-Connection Claim Based on Cause of Death

In order to establish entitlement to service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. § 
3.312(b).  To be a contributory cause of death, the 
disability must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. § 
3.312(c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board notes that the veteran died 
in May 2003 at the age of 82.  The death certificate shows 
that his immediate cause of his death was cardiopulmonary 
arrest; rule/out prostate cancer was listed as an antecedent 
cause.  "Old age" was reported as an other significant 
condition contributing to death.  

As noted above, the appellant is the veteran's surviving 
spouse.  The veteran was not service connected for any 
disabilities at the time of his death.  

While the appellant asserts, in essence, that the veteran 
should be service-connected for the disorders causing his 
death, the evidence does not show complaints of, treatment 
for, or diagnosis of cardiovascular disease, or possible 
prostate cancer until it was noted on his death certificate.  

Further, when asked to clarify the causes of the veteran's 
death, the physician who signed the death certificate noted 
that the veteran died at his residence.  As the Municipal 
Health Officer of the town, the physician identified the 
causes of death from information gathered from the veteran's 
relatives.  

Therefore, the evidence does not support the appellant's 
contention that the causes of the veteran's death were a 
result of military service.  Accordingly, the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death is denied.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  

The appellant was notified of the VCAA as it applies to her 
present appeal by correspondence dated in October 2003 and 
November 2003.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the appellant were not given prior to the 
first AOJ adjudications of the claims, the notices were 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the appellant in 
March 2004.  The appellant has been provided every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices. 

The VCAA notice letters provided to the appellant generally 
informed her of the evidence not of record that was necessary 
to substantiate her claims and identified which parties were 
expected to provide such evidence.  She was notified of the 
need to give to VA any evidence pertaining to her claims.  
There is no allegation from the appellant that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of these claims.

In addition, by virtue of the rating decision on appeal, the 
statements of the case (SOCs), and the SSOC, she was provided 
with specific information as to why these particular claims 
were being denied, and of the evidence that was lacking.  In 
essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102.  

The appellant has not claimed that VA has failed to comply 
with the notice requirements of the VCAA and the Board finds 
that the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  In 
this case, the medical evidence does not support the 
appellant's claim.  

In this appeal, the appellant was given notice of what type 
of information and evidence she needed to substantiate her 
claims for service connection on an accrued basis, but she 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  

Even though the notice was inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the appellant's 
claims for service connection.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  


ORDER

The claim for entitlement to service connection for 
malnutrition as a result of POW experiences, for purposes of 
accrued benefits, is denied.

The claim for entitlement to service connection for beriberi 
as a result of POW experiences, for purposes of accrued 
benefits, is denied.

The claim for entitlement to service connection for 
rheumatism as a result of POW experiences, for purposes of 
accrued benefits, is denied.

The claim for entitlement to service connection for dizziness 
as a result of POW experiences, for purposes of accrued 
benefits, is denied.

The claim for entitlement to service connection for body 
numbness as a result of POW experiences, for purposes of 
accrued benefits, is denied.

The claim for entitlement to service connection for the cause 
of the veteran's death is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


